DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, 14 and 16-19Alder (US 5,840,419) in view of Lee (US 2009/0087648).
Regarding claims 1, 12 and 17, Alder discloses polymeric films comprising a core layer comprising polypropylene (column 4, lines 1-3); outer layers, i.e. first outer layer on a side of the core layer and second outer layer on a side of the core layer opposite the first outer layer, (column 3, lines 26-27, column 4, line 15), wherein the first layer comprises polyolefin resin such as ethylene or propylene copolymer (column 4, lines 4-9) and second outer layer comprises polyolefin (column 4, lines 4-5), 500 to 1000 ppm of crosslinked silicon antiblock agent (column 3, lines 28-31) and up to 7 wt.% of partially crosslinked polydimethylsiloxane (column 2, lines 22-26, column 4, lines 48-49). Given that Alder discloses polyolefin polymer and up to 7% wt.% of partially crosslinked polydimethylsiloxane, it is clear that polyolefin polymer would be present in an amount from 93 to 100 wt%.
Alder discloses to use polyolefin but fails to disclose high crystalline polypropylene and spherical shape of anti blocking agents in the second outer layer.
Lee discloses polypropylene films wherein high crystalline propylene homopolymer with pentad index, i.e. isotactic content, of 95% or more is used to obtain increased stiffness (paragraph 0018).
It would have been obvious to one of ordinary skill in the art to use the specific polyolefin such as high crystalline polypropylene of Lee in the polyolefin of second outer layer of Alder to obtain increased stiffness in the polymeric films. 
Alder fails to disclose spherical shape of anti blocking agent.
Lee discloses polypropylene film comprising heat sealable resin layer, i.e. outer layer, comprising spherical crosslinked silicone polymer antiblock agent in an amount of 1000 to 5000 ppm to control coefficient of friction (paragraph 0060).
It would have been obvious to one of ordinary skill in the art to use the specific antiblock agent of Lee in the outer layer of Alder to control coefficient of friction.
Given that Alder in view of Lee and Lee discloses second outer layer containing 93 to 100 wt% of high crystalline polypropylene, 1000 to 5000 ppm spherical anti-blocking agent and 7% wt.% of partially crosslinked polydimethylsiloxane, it is clear that Alder in view of Lee meets the presently claimed limitation of “consisting of” and it would intrinsically possess the same properties as presently claim.
While there is no disclosure that the film is an cold seal release film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. cold seal release film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art film and 
Regarding claim 2, Alder in view of Lee discloses the film of claim 1, wherein Lee discloses that the high crystalline polypropylene has a melt flow rate of 2 g/10 minutes (paragraph 0037). Given that Alder in view of Lee discloses the same polypropylene resin as presently claim, it is clear that the polypropylene of Alder in view of Lee would intrinsically possess the same property as claim.
Regarding claim 14, Alder in view of Lee discloses the film of claim 1, wherein Alder does not disclose that the polypropylene in the core layer is high crystalline polypropylene.
Lee discloses polypropylene wherein high crystalline propylene homopolymer with pentad index of 95% or more is used to obtain increased stiffness and higher modulus (paragraphs 0018 and 0037).
It would have been obvious to one of ordinary skill in the art to use the specific high crystalline polypropylene of Lee in the core layer of Alder to obtain increased stiffness and higher modulus in the polymeric films. 
Regarding claim 16, Alder in view of Lee discloses the film of claim 1, wherein Alder discloses the films (which includes a core layer) can include one antistatic agent (column 3, lines 53-54). Alder does not disclose the amount of antistatic agent as presently claim.
Since the instant specification is silent to unexpected results, the specific amount of antistatic agent is not considered to confer patentability to the claims. As the antistatic property is a variable that can be modified, among others, by adjusting the amount of 
Regarding claims 18-19, Alder in view of Lee discloses the film of claim 1, wherein Alder discloses at least one surface of films, i.e. a surface of core layer and/or a surface of first or second outer layer, is discharge treated (column 4, lines 28-33).
Although Alder in view of Lee does not disclose high densities of energy flux, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Alder in view of Lee meets the requirements of the claimed film, Alder in view of Lee clearly meets the requirements of the present claims.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder (US 5,840,419) in view of Lee (US 2009/0087648) and further in view of Dou et al. (US 2015/0336359).
Regarding claim 15, Alder in view of Lee discloses the film of claim 1 but fails to disclose hydrogenated hydrocarbon resins.
Dou discloses polypropylene film comprising a core layer wherein the core layer comprises hydrogenated hydrocarbon resin in amount of up to 15 wt% to obtain moisture barrier properties (paragraph 0023).
It would have been obvious to one of ordinary skill in the art to use the hydrogenated hydrocarbon resin of Dou in the core layer of Alder in view of Lee to obtain moisture barrier properties.

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787